
	

113 HR 4131 IH: State and Local Predatory Towing Enforcement Act
U.S. House of Representatives
2014-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4131
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2014
			Mr. Moran (for himself, Mr. Van Hollen, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to allow States to regulate tow truck operations.
	
	
		1.Short titleThis Act may be cited as the State and Local Predatory Towing Enforcement Act.
		2.Regulation of tow truck operatorsSection 14501(c)(2)(C) of title 49, United States Code, is amended by striking the price of and all that follows through transportation is and inserting the regulation of tow truck operations.
		
